Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Perez Hilton Management, Inc., d/b/a                  Appeal from the 71st District Court of
Perezitos.com, Appellant                              Harrison County, Texas (Tr. Ct. No. 13-
                                                      0040). Opinion delivered by Chief Justice
No. 06-13-00093-CV          v.                        Morriss, Justice Carter and Justice Moseley
                                                      participating.
Kristina Head, a/k/a Kristina Robinson,
Appellee



        As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
        We further order that the appellant, Perez Hilton Management, Inc., d/b/a Perezitos.com,
pay all costs of this appeal.


                                                      RENDERED DECEMBER 20, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk